Citation Nr: 1819726	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 10 percent disabling prior to December 2, 2010, since March 1, 2011, prior to February 6, 2014, and since April 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

 
ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to July 2004.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran a disability rating in excess of 10 percent for his left knee disability.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in June 2010.  In July 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In January 2013, September 2014, and most recently in July 2017, the Board remanded the claim for additional development, and it has been returned to the Board. 

In a February 2012 rating decision, the RO granted the Veteran a period of convalescence from December 2, 2010, to February 28, 2011, as a result of a surgical procedure to his service-connected left knee.  The RO then assigned a 10 percent rating for the left knee disability, effective March 1, 2011.  In an April 2015 rating decision, the RO granted another 100 percent rating based on surgical treatment of his left knee necessitating a period of convalescence from February 6, 2014, to April 1, 2014.  The Veteran has continued to appeal, requesting a disability rating in excess of 10 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Also in April 2015, the RO granted service connection for a separate evaluation for left knee, meniscal disability with an evaluation of 20 percent effective April 1, 2014.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective date or the level of compensation assigned following the grant of service connection, this issue is not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In May 2016, the Board denied the claim for an increased rating on appeal.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2017, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

Again, the Board again remanded the case in July 2017 for additional development.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board's review of the record reveals that further action on the claim on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on this matter.  Nevertheless, as explained in detail below, the AOJ has yet again failed to substantially comply with the Board's prior remand instructions.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes that the Veteran was afforded a VA examination concerning 
his claim for entitlement to an increased rating for left knee chondromalacia patella in April 2015.  However, since the time of that examination, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board also recognizes that the February 2017 JMR remanded the case to the Board for additional discussion regarding the findings of subluxation on examination and Magnetic Resonance Imaging (MRI) of the left knee.  

The Board further acknowledges that the Veteran was afforded another VA examination in August 2017.  Unfortunately, the examiner did not specifically address the note of sublaxation during the April 2015 examination; did not address the presence and degree or absence of temperature changes, bone deformities, or other manifestations; did not note the presence of effusion and/or locking of the knee and its frequency; did not address whether pain is visibly manifested on movement of the left knee; and did not comment on whether the Veteran's subjective complaints are consistent with the objective findings.  Additionally, while an in-person physical examination was performed, in response to the Board's remand directives regarding testing, the examiner stated "Please see the body of the DBQ Knee and Lower Extremity for response to the residual of the remand . . . as well as the "Correia" questions."  Since there has not been substantial compliance with the Board's remand directives, as stated in the July 2017 Remand, additional development is required.  Accordingly, a new VA examination with retrospective and current medical opinions is needed before this claim can be addressed on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lower leg joints examination with an appropriate clinician who has never evaluated the Veteran before to determine the level impairment due to his service-connected left knee chondromalacia patella.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 

All studies and tests needed to ascertain the status of the service-connected left knee chondromalacia patella, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

(a) Describe the functional effects of the Veteran's service-connected left knee chondromalacia patella on his activities of daily living.

(b) Describe what types of activities would be limited because of the service-connected left knee chondromalacia patella and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

(c) Record pertinent medical complaints, symptoms, and clinical findings regarding the service-connected left knee 
chondromalacia patella.

(d) Describe, in degrees of excursion, active and passive ranges of motion for BOTH knees, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.  

(e) Identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee chondromalacia patella.

(f) With respect to the Veteran's left knee, note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should specifically address the Veteran's January 2014 MRI showing medial subluxation of the patella and the note of subluxation during the April 2015 examination.

(g) With respect to the subjective complaints of pain, specifically comment on whether pain is visibly manifested on movement of the left knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

(h) Comment on whether the Veteran's subjective 
complaints are consistent with the objective findings.

If the severity of the manifestation cannot be quantified, the examiner should so indicate.

(i) Express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected left knee chondromalacia patella, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

(j) Identify the presence, or absence of ankylosis of the left knee.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the left knee joint is ankylosed.

(k) For all of the aforementioned medical opinions, provide retrospective medical opinions as to the level of impairment due to the service-connected left knee chondromalacia patella and the ranges of motion of the opposite joint (right knee).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. The AOJ is reminded that this matter has been previously remanded three times; if any action is not undertaken, or is taken in a deficient manner, appropriate corrective action MUST be undertaken prior to returning this matter to the Board.  See Stegall, supra.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the issue on appeal.  If any benefits sought remained denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

